Citation Nr: 0610336	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-41 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970, including service in Vietnam.  His military specialty 
was motor vehicle operator.  This case comes before the Board 
of Veterans Appeals (the Board) on appeal from the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran testified before the undersigned 
at a personal hearing at the RO in January 2006.

An August 1993 unappealed rating decision denied entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) because there was no evidence of a credible stressor.  
The veteran's attempt to reopen his claim for service 
connection for PTSD was again denied by an unappealed rating 
decision in March 2004 because no new and material evidence 
had been submitted.  The veteran attempted to reopen his 
claim for service connection for PTSD in February 2005, and a 
September 2005 Statement of the Case found sufficient new and 
material evidence to reopen the claim but denied the reopened 
claim on a de novo basis.  

The Board notes, however, that even if the RO determined in 
September 2005 that new and material evidence was presented 
to reopen the claim for service connection for PTSD, such is 
not binding on the Board; the Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD, 
furnishing a complete explanation as to its reasons and bases 
for the decision.

FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied by an unappealed rating decision dated in 
August 1993 and confirmed by an unappealed rating decision in 
March 2004. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has not been received 
since the March 2004 rating decision.  

3.  The medical evidence on file does not show cervical spine 
disability as a result of the veteran's military service.

4.  The veteran's 40 percent evaluation is the maximum 
schedular rating for loss of motion of the lumbar spine prior 
to September 26, 2003.  He does not currently have 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of service 
connection for PTSD is not new and material; and, therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2005).     

2.  A cervical spine disability was not incurred in or 
aggravated by service, nor may arthritis of the spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

3.  The criteria for a rating in excess of 40 percent for 
service-connected residuals of a lumbar spine injury (low 
back disability) have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in December 2004 (and prior to the initial 
adjudication of this claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for a cervical spine disability, what 
evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a cervical spine disability, and as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the application to reopen a claim of service 
connection for PTSD, a letter dated in March 2005 informed 
the veteran of the evidence necessary to reopen this claim, 
what evidence they would obtain and what evidence he should 
submit.  These letters also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to these claims.  

The Board finds that the notice requirements set forth have 
been met regarding this claim, and points out that as this is 
not a claim for service connection - rather, applications to 
reopen claims for service connection - the RO was not under a 
duty to notify the veteran with respect to all five elements 
of a service connection claim, to include that a disability 
rating and an effective date for the award of benefits would 
be assigned if service connection was ultimately awarded for 
PTSD (as alluded to above, Dingess/Hartman held that such 
notice was required upon receipt of an application for 
service connection).  

Finally, regarding the claim for an increased initial 
evaluation for the veteran's service-connected residuals of a 
lumbar spine injury, it is noted that in January 2005 the RO 
sent the veteran a letter that informed him of the evidence 
necessary to substantiate this claim, what evidence they 
would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  The Board finds that the notice requirements set 
forth have been met, because while it was not provided prior 
to the appealed RO decision that established service-
connected for the disability, it was provided prior to 
further adjudication of the claim (see a September 2005 
supplemental statement of the case), and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist has been satisfied in this 
case, no subsequent private medical evidence has been 
received from the veteran.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  
Consequently, the Board finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2005).  

VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim includes provide a 
medical examination when such an examination is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, with respect to the issue on 
appeal involving whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  With 
respect to the increased rating issue on appeal, the Board 
notes that a relevant VA examination was conducted in May 
2005.  

Although an examination was not conducted to determine 
whether there is a nexus between the veteran's cervical 
spine disability and service, no examination is required.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability; 
contains evidence of the disability in service; and 
contains a nexus opinion linking the current disability to 
service.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed 
below, a VA examination is not necessary with regard to 
the service connection issue on appeal.  


New and Material Evidence Claim

Law and Regulations

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994). 

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005).

Factual Background

The issue of entitlement to service connection for PTSD was 
denied by the RO in a rating decision dated in August 1993 
because there was no evidence of a service stressor; the 
veteran was notified of the denial in September 1993 and he 
did not timely appeal.  The prior denial was confirmed by an 
unappealed rating decision dated in March 2004.  

Previously considered evidence

The evidence of record at the time of the March 2004 RO 
decision consisted of the veteran's service medical and 
personnel records, VA outpatient records dated from August 
1989 to September 1992, VA examination reports dated in 
February 1993 and March 2004, and statements from the 
veteran.  

The only relevant notation in the veteran's service medical 
records is a November 1968 record in which the veteran 
complained of tension and personal problems and wanted to see 
a psychiatrist for evaluation of possible anxiety reaction.  
There is no record, however, that the veteran had a 
psychiatric evaluation in service, and there is no subsequent 
complaint or finding of a psychiatric disability, including 
on service examination in September 1969 or on discharge 
examination in August 1970.  

VA treatment records from August 1989 to September 1992 do 
not contain any complaints or findings of psychiatric 
disability.
On VA psychiatric evaluation in February 1993, the veteran 
talked about his service stressors; and the diagnoses were 
PTSD, chronic delayed, mild; and dysthymia.  

A letter was sent by VA in April 1993, along with a copy of 
the February 1993 VA examination report, to the Headquarters 
of the United States Marine Corps in an attempt to verify the 
veteran's service stressors.  According to a June 1993 letter 
from the United States Department of the Navy, Headquarters 
of the United States Marine Corps, Records Correspondence 
Section, the information contained in the veteran's claim was 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf.  A letter was sent by VA to 
the veteran in June 1993 requesting more specific stressor 
information.  No reply was received from the veteran.

The March 2004 VA evaluation did not include a psychiatric 
examination.

Evidence received since March 2004

Evidence received since September 1991 consists of VA 
outpatient records dated from July 2004 to June 2005, a 
March 2005 PTSD questionnaire, a May 2005 VA orthopedic 
examination, a transcript of the January 2006 travel board 
hearing, and statements by and on behalf of the veteran 
that he incurred psychiatric disability as a result of 
service.  

The VA treatment records on file since July 2004 include a 
diagnosis of PTSD.  The March 2005 report provides general 
information about the veteran's service stressors, but 
does not include the names of any person killed or wounded 
and specific dates that any incident occurred.

Analysis

As discussed above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The August 1993 rating decision denial was based on the lack 
of evidence of a verified service stressor.  Despite VA's 
attempt in 1993 to obtain sufficient evidence from the 
veteran to enable verification of his service stressor, he 
did not respond to the June 1993 VA request for more specific 
information, as requested by the Records Correspondence 
Section of the Marine Corp.  The March 2004 rating decision 
did not note a verified stressor.  The evidence on file since 
March 2004 also does not provide evidence of a verified 
stressor.  Although the veteran filled out a stressor 
questionnaire in March 2005, he did not provide any specific 
information involving the names of people killed or injured 
or fairly specific dates of the incidents in question.  
Because there is no evidence that the veteran was engaged in 
combat, his claim is not entitled to the combat presumptions 
of 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).  Accordingly, the evidence received by VA since March 
2004 is cumulative of evidence previously on file and is not 
material evidence showing a verified service stressor. 

With respect to the January 2006 hearing testimony from the 
veteran, the testimony cannot be used to establish a nexus 
between any current disability and service because a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the evidence submitted since March 2004 is not new and 
material, the claim of service connection for PTSD is not 
reopened and the benefit sought on appeal remains denied.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for PTSD.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




Service Connection Claim 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

There were no complaints or findings of cervical spine 
disability in service, including on examinations in 
September 1969 and August 1970.  The initial postservice 
medical evidence of cervical spine disability was not 
until VA examination in February 1993, when the veteran 
noted that he had had cervical fusion approximately a year 
earlier secondary to an on-the-job accident; the examiner 
found that neck movement was 50 percent of normal.  
Magnetic Resonance Imaging of the cervical spine in 
January 2005 showed mild to moderate degenerative changes, 
status-post fusion.  A significant lapse in time between 
service and post-service medical treatment may be 
considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board would also note that there is 
no nexus opinion on file in support of the claim.

Despite the veteran's testimony and written statements that 
he has cervical spine disability due to service, he is not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 

As the evidence does not show cervical spine disability in 
service or within a year of service discharge, and there is 
no nexus opinion in favor of the claim, the preponderance of 
the evidence is against the veteran's claim for service 
connection for cervical spine disability, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Based on the above procedural history, the Board finds that 
the veteran's claim for an initial rating in excess of 40 
percent for service-connected low back disability is an 
original claim that was placed in appellate status by a 
notice of disagreement expressing disagreement with the 
initial rating award dated in May 2001.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Specific Schedular Criteria

The veteran's low back disability was granted a 40 percent 
disability rating under Diagnostic Code 5292, effective 
September 23, 2003.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for diagnosing and evaluating the 
spine.  See 68 Fed. Reg. 51454-51458 (2003).  This amendment 
was effective on September 26, 2003.  Id.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended version may only be applied as of its 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the VA Schedule for Rating Disabilities 
and the current regulations.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 26, 2003 in our appellate 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral disability when there is unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in the neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2005).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Prior to the 2003 revision, a 10 percent evaluation was 
assigned for slight limitation of motion of the lumbar spine, 
a 20 percent evaluation was assigned for moderate loss of 
motion, and a 40 percent evaluation was granted for severe 
limitation of motion.  38 C.F.R. Section 4.71a, Diagnostic 
Code 5292 (2002).  Consequently, a 40 percent evaluation was 
the maximum schedular evaluation.  See Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion and a 
higher rating requires ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).



Analysis

It is contended that an initial evaluation in excess of 40 
percent is warranted for service-connected low back 
disability.  The veteran is considered to have significant 
lumbar disability, as evidenced by his 40 percent evaluation, 
which is the maximum schedular rating assigned for loss of 
motion of the lumbar spine under the rating criteria in 
effect prior to September 26, 2003.  

Because there is no evidence on file prior to September 26, 
2003 showing unfavorable ankylosis of the lumbar spine, which 
warranted a 50 percent evaluation under Diagnostic Code 5289 
(2002), an increased evaluation for low back disability is 
not warranted under the old rating criteria.  

Moreover, the Board has considered whether another rating 
code was "more appropriate" than the one used by the RO prior 
to September 26, 2003.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  However, since there is no evidence of 
vertebral fracture (Diagnostic Code 5285), complete bony 
fixation of the spine (Diagnostic Code 5286), or 
intervertebral disc syndrome (Diagnostic Code 5293), which 
are the only codes that provide an evaluation higher than 40 
percent for low back disability, the Board finds that another 
rating code was not more appropriate prior to the schedular 
rating change on September 26, 2003.  See 38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.71a (2003).


An increased evaluation is also not warranted under the 
schedular criteria effective September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as motion of the veteran's 
thoracolumbar spine on VA examinations in March 2004 and May 
2005 included forward flexion of at least 25 degrees and 
motion in other directions of at least 15 degrees, which 
means that the thoracolumbar spine is not fixed in flexion or 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
and Note (5) (2005).

The Board also concludes that, despite the veteran's 
complaints of radiating pain down his legs on examination in 
May 2005, a separate rating is not warranted for neurologic 
manifestations of his low back disability because the 
examiner noted in May 2005 that there was no neurologic 
deficit.  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 40 percent under 
any applicable rating criteria involving the veteran's 
service-connected low back disability, the Board concludes 
that staged ratings are not warranted for the veteran's 
service-connected low back disability.  See Fenderson, 12 
Vet. App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 40 percent for service-connected low 
back disability, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for PTSD not having been 
submitted, the claim is not reopened and the benefit sought 
on appeal remain denied.  

Service connection for cervical spine disability is denied.

An initial evaluation in excess of 40 percent for service-
connected low back disability is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


